Walter Mortgage s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 23, 2014

                                      No. 04-14-00707-CV

                             Melissa BROQUET and John Broquet,
                                        Appellants

                                                v.

                            WALTER MORTGAGE COMPANY,
                                     Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-12-60-A
                           Judge Robert Blackmon, Judge Presiding


                                         ORDER
        Appellant filed two notices of appeal seeking to appeal a trial court’s order confirming an
arbitration award. The order was severed from the original cause number DC-12-60 and
assigned cause number DC-12-60-A. Appellant filed a notice of appeal in both the original
cause number, which was assigned appeal number 04-14-00706-CV, and in the severed cause
number, which was assigned appeal number 04-14-00707-CV. Because the notice of appeal was
appropriately filed in the severed cause number, it is ORDERED that appeal number 04-14-
00706-CV shall be administratively closed, and the appeal shall proceed in appeal number 04-
14-00707-CV.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court